IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                   January 2019 Term
                                   _______________
                                                                             FILED
                                     No. 18-0399                         March 19, 2019
                                                                             released at 3:00 p.m.
                                   _______________                       EDYTHE NASH GAISER, CLERK
                                                                         SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA
                                IN RE B.S.
       ___________________________________________________________

                  Appeal from the Circuit Court of Mercer County
                     The Honorable William J. Sadler, Judge
                               Case No. 16-JA-152

                               AFFIRMED
      ____________________________________________________________

                              Submitted: January 16, 2019
                                Filed: March 19, 2019


Shannon L. Baldwin, Esq.                    Gerald R. Linkous, Esq.
Baldwin Law Office, PLLC                    Mercer County Public Defender
Bluefield, West Virginia                    Corporation
Counsel for Petitioner M.S.                 Princeton, West Virginia
                                            Counsel for Respondent C.O.

Patrick Morrisey, Esq.                      P. Michael Magann, Esq.
Attorney General                            Magann Law Office, PLLC
Brandolyn N. Felton-Ernest, Esq.            Bluefield, West Virginia
Assistant Attorney General                  Guardian ad Litem for B.S.
Charleston, West Virginia
Counsel for Respondent DHHR


JUSTICE ARMSTEAD delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “‘Although conclusions of law reached by a circuit court are subject

to de novo review, when an action, such as an abuse and neglect case, is tried upon the facts

without a jury, the circuit court shall make a determination based upon the evidence and

shall make findings of fact and conclusions of law as to whether such child is abused or

neglected. These findings shall not be set aside by a reviewing court unless clearly

erroneous. A finding is clearly erroneous when, although there is evidence to support the

finding, the reviewing court on the entire evidence is left with the definite and firm

conviction that a mistake has been committed. However, a reviewing court may not

overturn a finding simply because it would have decided the case differently, and it must

affirm a finding if the circuit court’s account of the evidence is plausible in light of the

record viewed in its entirety.’ Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,

470 S.E.2d 177 (1996).” Syllabus Point 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873

(2011).

              2.     “A parent has the natural right to the custody of his or her infant child,

and, unless the parent is an unfit person because of misconduct, neglect, immorality,

abandonment, or other dereliction of duty, or has waived such right, or by agreement or

otherwise has permanently transferred, relinquished or surrendered such custody, the right

of the parent to the custody of his or her infant child will be recognized and enforced by

the courts.” Syllabus Point 1, in part, Nancy Viola R. v. Randolph W., 177 W.Va. 710, 356

S.E.2d 464 (1987).


                                              i
              3.      “Although parents have substantial rights that must be protected, the

primary goal in cases involving abuse and neglect, as in all family law matters, is the health

and welfare of the child. Thus, in furtherance of the goals of balancing the substantial

parental rights and notice of the children’s best interests, the least restrictive alternative is

employed.” Syllabus Point 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996).




                                               ii
ARMSTEAD, Justice:

              Petitioner M.S.1 (“Petitioner Father”) appeals the March 30, 2018,

disposition order of the Circuit Court of Mercer County which terminated the custodial

rights, but left intact the parental rights, of Respondent Mother C.O. (“C.O”) to the minor

child B.S. Petitioner Father has sole custody of B.S. In this appeal, Petitioner Father

asserts that the circuit court erred by failing to terminate C.O.’s parental rights. By contrast,

C.O. argues that the circuit court “did not err when it terminated C.O.’s custodial rights

instead of [her] full parental rights” and asks this Court to affirm the circuit court’s order.

              Based on our established standard of review, we find that the circuit court’s

account of the evidence is plausible in light of the record viewed in its entirety.2 Therefore,

we affirm the circuit court’s order terminating C.O.’s custodial rights, but leaving intact

her parental rights. We note, however, that the circuit court retains jurisdiction over this

matter and has the ability to terminate C.O.’s parental rights in the future if it determines

that such termination is in the child’s best interest.




       1
         We follow our traditional practice in cases involving sensitive facts and use initials
rather than surnames to identify the parties. See In the Matter of Jonathan P., 182 W.Va.
302, 303 n.1, 387 S.E.2d 537, 538 n.1 (1989).
       2
        See Syl. Pt. 1, in part, In Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d
177 (1996) (“[A] reviewing court may not overturn a finding simply because it would have
decided the case differently, and it must affirm a finding if the circuit court’s account of
the evidence is plausible in light of the record viewed in its entirety.”).



                                               1
                  I. FACTUAL AND PROCEDURAL BACKGROUND

                C.O. and Petitioner Father are the parents of B.S. She was born in 2012. On

August 10, 2016, the Department of Health and Human Resources (“DHHR”) filed an

abuse and neglect petition alleging that B.S. had been exposed to drug use and domestic

violence while living with C.O.3 The petition alleged that C.O., C.O.’s boyfriend, C.G.,

and C.O.’s stepfather, M.B., lived together in the same residence. According to the

petition, C.O., C.G., and M.B. were using “heroin, meth, [and] pills” in the residence. The

petition provides that “approximately two weeks ago, [C.O.’s boyfriend C.G.] overdosed

and had to be taken to the hospital. Narcan was required to save his life. The child [B.S.]

was present during this drug usage.” Further, the petition noted that “there is no food in

the home. The caregivers sell their food stamps for drug money. [B.S] will stray to the

homes of neighbors to ask for food and drink.” During an interview with the DHHR, B.S.

reported that her mother’s boyfriend C.G. “fights with her mommy . . . has bit her mom on

the stomach and arm, as well as having dragged mom by the foot to her room. [B.S.]

disclosed that she saw these things and that she went to hide.”

                C.O. initially admitted to using marijuana but denied any other substance

abuse. However, medical records obtained by the DHHR demonstrated that C.O. went to

the hospital on June 23, 2016, and admitted to taking “suboxone, meth, and marijuana.” A

medical record from July 10, 2016, showed that C.O. had overdosed on heroin. The




       3
           Petitioner Father did not live with C.O. and B.S.

                                               2
medical record provides that C.O. admitted to “heroin or dilaudid use . . . [and] tested

positive for Amphetamines, Cannabinoids, and Opiates at that time. [C.O.] left the hospital

against medical advice.”

              The DHHR interviewed Petitioner Father who stated that C.O. had a

substance abuse problem. Petitioner Father said that C.O. told him she was using heroin a

few months prior to July 2016. According to the abuse and neglect petition, Petitioner

Father had observed C.O. under the influence of drugs in “early July 2016. [Petitioner

Father] left [B.S.] in C.O.’s care and has not intervened as far as filing for a change in

custody or reporting concerns.” The petition therefore named Petitioner Father as a

respondent, providing that he “has neglected [B.S.] due to failure to protect the child from

exposure to substance abuse.”

              The circuit court entered an initial order on August 10, 2016, finding that

imminent danger existed to the well-being of B.S. “due to the substance abuse in the home.”

The court transferred custody of B.S. to the DHHR. The circuit court held an adjudicatory

hearing on October 7, 2016. At this hearing, C.O. stipulated to neglecting B.S. due to

substance abuse. The circuit court adjudicated her as an abusing parent and granted her

motion for a post-adjudicatory improvement period pursuant to W.Va. Code § 49-4-610(2)

(2015).4




       4
         W.Va. Code § 49-4-610(2) provides, in part: “Post-adjudicatory improvement
period. - After finding that a child is an abused or neglected child pursuant to section six


                                             3
                Additionally, the circuit ordered that Petitioner Father be granted a pre-

adjudicatory improvement period pursuant to W.Va. Code § 49-4-610(1),5 and that B.S. be

placed in his custody. On January 30, 2017, the circuit court entered an order finding that

Petitioner Father’s pre-adjudicatory improvement period was “a success.” The circuit

court ordered that B.S. would remain in his custody.

                As part of her post-adjudicatory improvement period, C.O. participated in a

multi-disciplinary treatment team meeting which resulted in the creation of a family case

plan. This plan set forth the following requirements for C.O. before she could be reunified

with B.S.: “that she address her substance abuse issues, successfully complete substance




hundred one of this article, a court may grant a respondent an improvement period of a
period not to exceed six months[.]”
       5
           W.Va. Code § 49-4-610(1) provides, in part:

                (1) Preadjudicatory improvement period. - A court may grant
                a respondent an improvement period of a period not to exceed
                three months prior to making a finding that a child is abused or
                neglected pursuant to section six hundred one of this article
                only when:

                (A) The respondent files a written motion requesting the
                improvement period;

                (B) The respondent demonstrates, by clear and convincing
                evidence, that the respondent is likely to fully participate in the
                improvement period and the court further makes a finding, on
                the record, of the terms of the improvement period[.]

                                                4
abuse services, remain substance free, participate in parenting skills and adult life skills

classes, address domestic violence issues, and be self-sufficient.”

              C.O. entered a sober living facility in February 2017 and remained there until

September 2017. A number of review orders entered by the circuit court during this time

reflect the success C.O. had while residing at the sober living facility. In April 2017, the

circuit court entered the following order: “The Court is advised that [C.O.] is doing well

and GRANTS an extension to her post-adjudication improvement period.” During a review

hearing on July 14, 2017, the circuit court found that C.O. “is doing very well at [the sober

living facility]. She has completed all classes through the Day Report Center, her drug

screens are negative, and she is complying with all services. Visitation has been increased

to three nights and four days with the child [B.S.] at the [sober living facility].” On August

11, 2017, the circuit court ordered that C.O. “be allowed to pick up her child, [B.S.], when

[C.O.] is exercising her custody and visitation with [B.S.].”

              C.O. moved out of the sober living facility in September 2017. The circuit

court held an emergency hearing regarding C.O.’s visitation with B.S. on September 21,

2017. In its order following this hearing the circuit court provided “the Court is advised

that [C.O.] has relapsed in her drug use. [Petitioner] Father wants to stop all visitation by

[C.O.]” The court ordered that C.O. submit to a drug screen and that she only have

supervised visitation with B.S. Further, the court ordered that if C.O. was impaired, “the

visit shall not occur.”




                                              5
             The next review hearing occurred in October of 2017. During this hearing,

the guardian ad litem recommended that C.O.’s visitations be suspended until she enrolled

in a substance abuse treatment program. The circuit court agreed, granted the guardian ad

litem’s motion, and recommended that C.O. return to the sober living facility. During a

November 17, 2017, review hearing, the DHHR advised the circuit court that C.O.

“relapsed in September on cocaine, opiates, and marijuana. [C.O.] admitted to using

suboxone. [C.O.] is currently pregnant, has not entered a detox program and is not

complying with services.”

             On January 23, 2018, the DHHR filed a motion to terminate C.O.’s parental

rights. The DHHR’s motion provided that after C.O. moved out of the sober living facility

in September 2017, she

             did not remain substance free; she refused to seek additional
             substance abuse treatment as ordered by the Court, and she has
             not successfully complied with the Family Case Plan. [C.O.]
             is no longer in contact with the Department and her
             whereabouts are currently unknown. [C.O.] cannot show this
             Court by clear and convincing evidence that she is likely to
             fully participate in any further improvement period. . . . There
             is no reasonable likelihood that the conditions of neglect can
             be substantially corrected in the near future, and it is necessary
             for the welfare of the infant child to terminate the parental,
             custodial, and guardianship rights of [C.O.].

             The circuit court held a disposition hearing on February 9, 2018. During this

hearing, DHHR worker Crystal Stock testified that C.O.’s parental rights should be

terminated. Ms. Stock stated that C.O. did “exceptionally well” from February through

September 2017 when she resided at the sober living facility. However, C.O. relapsed the


                                             6
first weekend after moving out of the sober living facility. According to Ms. Stock, after

C.O. relapsed, she stopped meeting with her in-home provider, her parenting provider, and

failed to keep in contact with the DHHR. Further, all visitation with B.S. stopped after her

relapse. Ms. Stock testified that the DHHR informed C.O. that she could resume visitation

with B.S. if she got back into a substance abuse treatment program. However, C.O. chose

not to return to substance abuse treatment and, therefore, visitation between C.O. and B.S.

did not resume.

              Samantha Taylor, an employee of Second Chances, also testified at the

disposition hearing. Ms. Taylor stated that Second Chances offered “parenting services,

adult life skills, and transportation . . . for drug screens, [and] trips to the doctor.” Second

Chances provided these services to C.O. while she resided at the sober living facility. The

last contact Ms. Taylor had with C.O. was when she took her to a drug screen on October

18, 2017. According to Ms. Taylor, this drug screen “was positive for – I believe, it was

just cocaine and THC.” Ms. Taylor stated that Second Chances made numerous attempts

to continue working with C.O. after October 2017, but that C.O. had stopped participating

in any of their services.

              The final witness at the disposition hearing was C.O. She admitted to

relapsing in September 2017 after leaving the sober living facility. When asked what

caused her to relapse, C.O. stated “honestly, like I really don’t even know. I was doing

good.” C.O. testified that she was financially unable to return to a sober living facility in




                                               7
November 2017.6 Also, when asked why she stopped contacting the DHHR after her

relapse, C.O. stated,

              I had kept . . . contact with Alisa Huffman for a little while.
              And, I know I talked to Samantha [Taylor] a little bit every
              now and then. But, I was always working. Like I really didn’t
              have time for anything which was honestly a good thing, I
              guess. Like it kept me busy for like 90% of the day. But, I
              mean, I didn’t really have a way to get up with anybody, like
              working all the time.

              Finally, C.O. was asked what the results of a drug screen would be if she

were tested on the day of the disposition hearing. She replied, “I’d test positive probably

[for] THC, suboxone, and maybe opiate, I don’t know. But, it would be THC and suboxone

more than anything.”

              At the conclusion of the testimony, the guardian ad litem, counsel for the

DHHR, and counsel for Petitioner Father requested that the circuit court terminate C.O.’s

parental rights. C.O.’s counsel asked the circuit court to terminate C.O.’s custodial rights,

but to leave her parental rights intact.




       6
         According to the circuit court’s December 18, 2017, order entered after a review
hearing, C.O. “advises that she is now employed and that she is going to return to
Resolution House (the sober living facility). . . . The guardian ad litem may ask the
Department to pay for [C.O.’s] treatment.” Further, during the disposition hearing the
guardian ad litem had the following exchange with C.O. about whether the DHHR would
pay for her to return to the sober living facility:

     Q.     You remember me talking to you and telling you if you wanted to go
somewhere [to a sober living facility], I would ask the Court to pay for this?

       A.     Briefly, yes.

                                             8
              The circuit court agreed with counsel for C.O. and ruled that it would only

terminate C.O.’s custodial rights. It explained its ruling as follows:

                      She [C.O.] did well for a period of eight months. I think
              she has it in her maybe someday to do well again. If I terminate
              her parental rights, [B.S.] will be left without anybody. Now,
              that doesn’t mean, [C.O.] that [Petitioner Father] comes in here
              two months down the road and his girlfriend or significant
              other or wife wants to adopt [B.S.], it doesn’t mean I won’t
              terminate down the road. I mean, it’s always a responsibility.
              I retain jurisdiction over this case. And, so I don’t want to give
              you too much of a hope. I mean, there’s – burdens on you.
              You’ll have to do it by yourself. You’re not gonna [sic] have
              any help. You’re gonna [sic] have to do it on your own if you
              have any relationship with [B.S.] in the future. You know, like
              I said, I’m not promising you that you will even if you come
              in, you know, that the Court would give you anything. But, at
              this point and time, I’m not willing to deprive [B.S.] of any
              mother at all, or not only now, but in the future.

                     And, the basis for this, the Court, you know, obviously
              finds that she’s relapsed. She’s failed to participate with the
              terms and conditions of the Family Case Plan, in that she’s no
              longer participating in services. . . .

                     But, at this time, the Court cannot find it would be in
              [B.S.’s] best interest to terminate all parental rights. But, the
              Court does find that it would be in her best interest to terminate
              the custodial rights. At this time, the Court will terminate her
              custodial rights.

                      I don’t think we need to keep this case on the docket. I
              don’t think, you know, the Court finds the Department’s not
              required to make – I mean the Department’s made reasonable
              efforts and that there’s no substantial likelihood that the
              conditions that led to neglect can be corrected in the near
              future.

              After entry of the circuit court’s dispositional order on March 30, 2018,

Petitioner Father filed the present appeal.

                                              9
                              II. STANDARD OF REVIEW

              This Court has previously established the following standard of review:

                     “Although conclusions of law reached by a circuit court
              are subject to de novo review, when an action, such as an abuse
              and neglect case, is tried upon the facts without a jury, the
              circuit court shall make a determination based upon the
              evidence and shall make findings of fact and conclusions of
              law as to whether such child is abused or neglected. These
              findings shall not be set aside by a reviewing court unless
              clearly erroneous. A finding is clearly erroneous when,
              although there is evidence to support the finding, the reviewing
              court on the entire evidence is left with the definite and firm
              conviction that a mistake has been committed. However, a
              reviewing court may not overturn a finding simply because it
              would have decided the case differently, and it must affirm a
              finding if the circuit court’s account of the evidence is plausible
              in light of the record viewed in its entirety.” Syl. Pt. 1, In
              Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177
              (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011). With this standard in mind,

we proceed to examine the parties’ arguments.

                                      III. ANALYSIS

              On appeal, the issue is whether the circuit court erred in failing to terminate

C.O.’s parental rights. Petitioner Father argues that C.O.’s parental rights should have been

terminated based on the circuit court’s factual findings.7 By contrast, C.O. asserts that the

circuit court’s determination that “she has it in her to maybe someday do well again,” was




       7
         The guardian ad litem and the DHHR agree with Petitioner Father’s position.
However, neither the guardian ad litem, nor the DHHR filed an appeal following the circuit
court’s entry of its dispositional order.

                                              10
supported by the evidence presented below. Further, C.O. argues that under the applicable

standard of review, this Court may not reverse the circuit court’s order simply because it

would have decided the case differently. Rather, this Court is required to affirm if the

circuit court’s ruling is plausible in light of the record viewed in its entirety.

               Our analysis begins with this Court’s long-standing recognition that our law

favors the right of a parent to raise their child:

                      A parent has the natural right to the custody of his or her
               infant child, and, unless the parent is an unfit person because
               of misconduct, neglect, immorality, abandonment, or other
               dereliction of duty, or has waived such right, or by agreement
               or otherwise has permanently transferred, relinquished or
               surrendered such custody, the right of the parent to the custody
               of his or her infant child will be recognized and enforced by
               the courts.

Syl. Pt. 1, in part, Nancy Viola R. v. Randolph W., 177 W.Va. 710, 356 S.E.2d 464 (1987).

               Along with the substantial rights of a parent, this Court has repeatedly

emphasized that a decision in an abuse and neglect proceeding must be made in furtherance

of the child’s best interests. “[T]he best interests of the child is the polar star by which

decisions must be made which affect children.” Michael K.T. v. Tina L.T., 182 W.Va. 399,

405, 387 S.E.2d 866, 872 (1989) (citation omitted). Additionally,

               [a]lthough parents have substantial rights that must be
               protected, the primary goal in cases involving abuse and
               neglect, as in all family law matters, is the health and welfare
               of the child. Thus, in furtherance of the goals of balancing the
               substantial parental rights and notice of the children’s best
               interests, the least restrictive alternative is employed.

Syl. Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589 (1996).


                                               11
                The dispositional phase of a child abuse and neglect proceeding is governed

by W.Va. Code § 49-4-604 (2016), which provides a number of alternatives the court may

consider, with precedence given to the least restrictive alternative appropriate to the

circumstances of a case. Under W.Va. Code § 49-4-604(b)(6), courts are directed to

terminate an abusing parent’s parental rights “[u]pon a finding that there is no reasonable

likelihood that the conditions of neglect or abuse can be substantially corrected in the near

future and, when necessary for the welfare of the child.”8 The phrase “no reasonable

likelihood that conditions of neglect or abuse can be substantially corrected” is defined in

W.Va. Code § 49-4-604(c):

                 (c) As used in this section, “no reasonable likelihood that
                conditions of neglect or abuse can be substantially corrected”
                means that, based upon the evidence before the court, the
                abusing adult or adults have demonstrated an inadequate




       8
           W.Va. Code § 49-4-604(b)(6) provides, in relevant part:

                        Upon a finding that there is no reasonable likelihood
                that the conditions of neglect or abuse can be substantially
                corrected in the near future and, when necessary for the welfare
                of the child, terminate the parental, custodial and guardianship
                rights and responsibilities of the abusing parent and commit the
                child to the permanent sole custody of the nonabusing parent,
                if there be one, or, if not, to either the permanent guardianship
                of the department or a licensed child welfare agency. The court
                may award sole custody of the child to a nonabusing battered
                parent.



                                               12
              capacity to solve the problems of abuse or neglect on their own
              or with help.9

              Turning to the present case, we find that the circuit court’s account of the

evidence is plausible in light of the record viewed in its entirety. The circuit court’s

decision to leave C.O.’s parental rights intact was based largely on its finding that she “did

well for a period of eight months. I think she has it in her maybe someday to do well again.”

Our review of the record confirms that C.O. had success—including clean drug screens

and participation in adult and parenting skills courses—while living in the sober living

facility. Thus, we find no error in this factual finding and conclude that it is supported by

clear and convincing evidence.

              Petitioner Father does not dispute the circuit court’s factual finding that C.O.

was successful during her time at the sober living facility. However, Petitioner Father

urges this Court to substitute its judgment for the circuit court’s and rule that the circuit

court’s remaining factual findings—that C.O. relapsed after leaving the sober living facility




       9
         W.Va. Code § 49-4-604(c)(1)-(6) sets forth a list of non-exclusive circumstances
describing situations in which “no reasonable likelihood that conditions of neglect or abuse
can be substantially corrected.” In addition to these statutory sections, this Court has
provided guidance on when it is appropriate to terminate parental rights. In syllabus point
4 of In re Cecil T., we held, in relevant part: “[C]ourts are not required to exhaust every
speculative possibility of parental improvement . . . where it appears that the welfare of the
child will be seriously threatened[.]” 228 W.Va. 89, 98, 717 S.E.2d 873, 882.



                                             13
and stopped participating in services offered by the DHHR—warrants termination of her

parental rights. We disagree with Petitioner Father’s argument.

              The circuit court heard all of the testimony, made appropriate findings of

facts based on this testimony, and thereafter explained its dispositional ruling. We find no

reason to disturb the circuit court’s ruling. As Justice Cleckley noted in In re Katie S.,

              [d]etermining whether a parent or guardian has neglected or
              abused his or her children, like most adversarial-oriented
              explorations, is a predominantly factbound enterprise. It
              follows that, absent a mistake of law, an appellate tribunal
              should disturb a circuit court’s determination only if it is
              clearly erroneous. This means, of course, that if there are two
              or more plausible interpretations of the evidence, the circuit
              court’s choice among them must hold sway.

198 W.Va. at 237, 479 S.E.2d at 191.

              Additionally, the circuit court’s ruling was consistent with W.Va. Code § 49-

4-604’s direction that precedence be given to the least restrictive alternative appropriate to

the circumstances of an abuse and neglect matter. In this case, Petitioner Father has

provided B.S. with a stable, permanent home. The circuit court’s ruling has not threatened

this stable placement. Instead, the circuit court made it clear that while it was not willing

to terminate C.O.’s full parental rights, it was incumbent on C.O. to overcome her problems

before her relationship with B.S. could resume:

              I mean, there’s – burdens on you. You’ll have to do it by
              yourself. You’re not gonna [sic] have any help. You’re gonna
              [sic] have to do it on your own if you have any relationship
              with [B.S.] in the future. You know, like I said, I’m not
              promising you that you will even if you come in, you know,
              that the Court would give you anything.


                                             14
              Finally, we note that the circuit court expressly found that C.O.’s parental

rights could be terminated in the future:

              Now, that doesn’t mean, [C.O.] that [if Petitioner Father]
              comes in here two months down the road and his girlfriend or
              significant other or wife wants to adopt [B.S.], it doesn’t mean
              I won’t terminate down the road. I mean, it’s always a
              responsibility. I retain jurisdiction over this case.

              According to the guardian ad litem’s update10 on the status of B.S., C.O. “has

not requested to have any visits with B.S.” since her custodial rights were terminated in

February 2018. Further, the guardian ad litem’s update provides that “B.S. is enrolled in

first grade and is doing well in school. She has a good relationship with her father and his

girlfriend of four years, R.M., who serves as a maternal figure for B.S. and who would like

to adopt B.S. when [Petitioner Father] and R.M. marry, which they plan to do in the future.”

              It is clear that by applying the least restrictive alternative, the circuit court

was offering C.O. the opportunity to demonstrate that she was overcoming her addiction

as she had in the past. It is disappointing that C.O. has not followed the circuit court’s

advice and taken the necessary steps that could result in her having a renewed relationship

with B.S. We agree with the circuit court that it is up to C.O. to address her substance

abuse issues before being given the opportunity to rebuild her relationship with B.S.




       10
          Pursuant to Rule 11(j) of the West Virginia Rules of Appellate Procedure, “[t]he
parties shall provide a written statement of any change in the circumstances that were set
forth in the briefs within one week of any oral argument scheduled by the Court or within
such other time as may be specified by order.”

                                             15
              With this in mind, while our ruling herein affirms the circuit court’s order

leaving C.O.’s parental rights intact, we echo the circuit court’s statement that it retains

jurisdiction over this matter. If R.M. seeks to adopt B.S., the circuit court should consider

whether such an adoption would provide B.S. with permanency. This Court has repeatedly

emphasized that children are entitled to permanency to the greatest degree possible. See In

re: Jonathan G., 198 W.Va. 716, 482 S.E.2d 893 (1996); State ex rel. Amy M. v. Kaufman,

196 W.Va. 251, 470 S.E.2d 205 (1996); In re Brian D., 194 W.Va. 623, 461 S.E.2d 129

(1995).

                                   IV. CONCLUSION

              Accordingly, for the reasons set forth herein, the dispositional order of the

circuit court entered on March 30, 2018, is affirmed.

                                                                                  Affirmed.




                                             16